NOT PRECEDENTIAL


                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           _____________

                               No. 14-3345
                              _____________

                     UNITED STATES OF AMERICA

                                     v.

                      ROBERT LAMAR WHITFIELD
                       a/k/a LAMAR WHITFIELD
                               a/k/a GOAT,
                                    Appellant
                              _____________

               On Appeal from the United States District Court
                   for the Eastern District of Pennsylvania
                    District Court No. 2-12-cr-00418-001
               District Judge: The Honorable Juan R. Sanchez
                               _____________

                         Argued February 29, 2016

    Before: McKEE, Chief Judge, SMITH, and HARDIMAN, Circuit Judges

                       (Opinion Filed: May 5, 2016)


Eric B. Henson           [ARGUED]
Robert Zauzmer
Virginia P. Pratter
Office of United States Attorney
615 Chestnut Street
Philadelphia, PA 19106
      Counsel for Appellee
J. Michael Farrell       [ARGUED]
Suite 402N
718 Arch Street
Philadelphia, PA 19106
       Counsel for Appellant

                                 ________________

                                     OPINION
                                 ________________


SMITH, Circuit Judge.

        This appeal stems from a stash-house robbery sting operation that took place

in Philadelphia from June to July of 2012. Of the eight individuals caught in the

operation, three pled guilty prior to trial.1 Following their convictions in a joint

trial, the remaining five,2 including Appellant Robert Lamar Whitfield, filed

separate appeals, each contesting various issues relating to their convictions (and,

for some, their sentences). For the reasons explained below, we will uphold

Whitfield’s convictions and corresponding sentence.





 This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
1
    These were Najee Murray, Lafayette Rawls, and Jamie Dales.
2
 Whitfield’s co-defendants at trial were Marlon Graham, Kareem Long, Kenneth
Parnell, and Frank Thompson. Separate opinions resolving each co-defendant’s
appeal will be filed. See United States v. Graham, No. 14-3717; United States v.
                                          2
                                         I.

      In June of 2012, a confidential informant (CI) contacted Whitfield and asked

for help getting in touch with a mutual acquaintance so that the CI could invite the

acquaintance to rob a drug stash house. Whitfield instead volunteered to take care

of the robbery himself, claiming that he had significant experience robbing stash

houses in the past. The CI then put Whitfield in touch with the CI’s “uncle,” who

turned out to be an undercover agent for the Bureau of Alcohol, Tobacco, and

Firearms (ATF). Whitfield met with the agent on several occasions to discuss the

robbery.   Whitfield recruited others to join in the scheme, and these in turn

recruited still more.

      Plans came to a head on July 18, 2012, when Whitfield and seven others met

with the undercover agent in the parking lot of a Hilton Hotel where the agent once

again told those present about the robbery, including that he expected ten

kilograms of cocaine to be inside the stash house, and that he expected the house to

be guarded by two men, one with a pistol and the other within reach of an assault-

style rifle. The agent then made clear that any who wished to withdraw should do

so at that time. After no one expressed hesitation about the plan, the group

proceeded to a junkyard, presumably to check out a van that the agent was to have


Long, No. 14-3703; United States v. Parnell, No. 14-4100; United States v.
Thompson, No. 14-4512.
                                         3
rented for use during the robbery. There, the group continued making preparations

for the robbery, with several individuals arranging and inspecting firearms and

Whitfield distributing gloves to all present. At the undercover agent’s signal, law

enforcement officials then swarmed the yard and arrested the group.

      A grand jury returned an indictment charging each of the co-conspirators

with multiple inchoate Hobbs Act robbery and drug distribution offenses, as well

as with the crime of carrying a firearm during and in relation to a crime of violence

or a drug trafficking crime.3 The jury convicted Whitfield and his co-defendants

on all counts for which they were mutually charged. Whitfield was subsequently

sentenced to 188 months in prison. He then timely filed this appeal.4

                                         II.

      Whitfield raises a number of issues for our consideration on appeal. First, he

argues that the government failed to prove that the plan to rob a fictitious stash

house “obstruct[ed], delay[ed], or affect[ed] commerce,” as is required for a Hobbs

Act robbery conviction, see 18 U.S.C. § 1951(a); second, he asserts that the

District Court should have granted his and his co-defendants’ request for discovery




3
 The indictment also charged Long, Thompson, and Dales with being felons in
possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). Long and
Thompson were acquitted at trial on this count.
                                         4
to support a possible selective enforcement claim; third, he claims that the

indictment should have been dismissed due to “outrageous government conduct”;

fourth, he argues that the District Court violated his Confrontation Clause rights by

prohibiting him from cross-examining a cooperating witness about his mental

health issues; and fifth, he claims that he was the victim of sentencing entrapment

and/or sentencing factor manipulation, thereby resulting in an enhanced sentence.

We will address each argument in turn below.

                                             A.

         Whitfield argues that the planned stash-house robbery could not possibly

have “affect[ed] commerce” because the stash house and the cocaine were purely

fictitious. Accordingly, he claims that the District Court erred by denying a motion

to dismiss the Hobbs Act counts in the indictment,5 as well as motions for acquittal



4
  The District Court had subject matter jurisdiction pursuant to 18 U.S.C. § 3231.
We have appellate jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C.
§ 3742(a).
5
    Section 1951(a) of the Criminal Code provides, in relevant part, as follows:

         Whoever in any way or degree obstructs, delays, or affects commerce
         or the movement of any article or commodity in commerce, by
         robbery . . . or attempts or conspires so to do, . . . shall be fined under
         this title or imprisoned not more than twenty years, or both.

18 U.S.C. § 1951(a). The effect-on-commerce requirement is a “jurisdictional
element,” United States v. Clausen, 328 F.3d 708, 710 (3d Cir. 2003), the absence
of which prevents prosecution under the Hobbs Act.
                                             5
and/or a new trial.

       This Court has already squarely rejected this argument. In United States v.

Jannotti, we considered whether federal jurisdiction existed over Hobbs Act

conspiracy and attempt charges arising from a sting operation featuring similarly

fictitious elements. 673 F.2d 578, 581 (1982) (en banc). We concluded that it was

“irrelevant that the ends of the conspiracy were from the very inception of the

agreement objectively unattainable.” Id. at 591. Because “the defendants agreed

to do acts which, had they been attainable, would have affected commerce,”6 it did

not matter whether their agreement or attempt had “an actual effect on commerce.”

Id. at 592.7

       Accordingly, we will affirm the District Court’s orders denying Whitfield’s


6
  At the trial of Whitfield and his co-defendants, the government’s expert witness
testified that it is impossible to produce cocaine in Pennsylvania (or anywhere else
in the United States), and that ten kilograms of cocaine have a street value of at
least $360,000. Thus, the government presented ample evidence that, had the
object of the conspiracy been accomplished, the robbery would have satisfied the
Hobbs Act’s jurisdictional element. See United States v. Walker, 657 F.3d 160,
181 (3d Cir. 2011).
7
  Whitfield and his co-defendants argue that Jannotti was impliedly overturned by
our decision in United States v. Manzo, 636 F.3d 56 (3d Cir. 2011). This is clearly
incorrect. Not only does Third Circuit procedure prohibit a panel of this Circuit
from overturning an earlier precedent of a different panel, see Third Circuit I.O.P.
9.1, Manzo explicitly endorsed Jannotti’s continuing vitality. See Manzo, 636 F.3d
at 68 (stating that “Jannotti represents the proper circumstances that support a
charge for conspiracy to commit a Hobbs Act violation,” and distinguishing the
facts in the case at bar from Jannotti).
                                         6
motions that were premised on our lack of jurisdiction under the Hobbs Act.

                                          B.

      Whitfield next argues that the District Court erred in denying defendants’

post-trial motion for discovery to support a claim of selective enforcement.8 To

support the motion for discovery, defendants cited statistics to the effect that every

one of the approximately twenty people charged in stash-house robbery sting cases

in the Eastern District of Pennsylvania since 2009 was African American. The

District Court denied the motion because (i) defendants forfeited their selective

enforcement claim by failing to raise it before trial, and (ii) even absent forfeiture,

they failed to present sufficient evidence to satisfy the standard enunciated in

United States v. Armstrong, 517 U.S. 456 (1996), and thus did not qualify for

discovery into possible selective enforcement.

      We agree with the District Court that Whitfield and his co-defendants

forfeited their selective enforcement claim. Claims or defenses based on a “defect

in instituting the prosecution” must be raised before trial.       Fed. R. Crim. P.




8
  Though Whitfield and his co-defendants sometimes use the phrase “selective
prosecution,” it is clear that their allegations of possible racial discrimination are
directed toward law enforcement and their decisions about which individuals to
target for stash-house stings rather than toward prosecutors and their decisions
about which stash-house sting targets to ultimately prosecute. Thus, we will refer
to their claim as one sounding in “selective enforcement.”
                                          7
12(b)(3)(A)9; United States v. Salahuddin, 765 F.3d 329, 350 (3d Cir. 2014)

(treating as forfeited selective prosecution claim not raised before trial).

Nevertheless, Whitfield and his co-defendants did not file their motion seeking

discovery to support their selective enforcement claim until months after trial.

They also failed to show “good cause” for the delay, Fed. R. Crim. P. 12(e),10 as

they pointed to no material evidence to support their claim that was not available

before trial. See Salahuddin, 765 F.3d at 350. We will thus affirm the District

Court’s order denying defendants’ motion for discovery.11



9
  Rule 12 was amended after the District Court denied defendants’ motion for
discovery to pursue a claim of selective enforcement. See Fed. R. Crim. P. 12
advisory committee notes to 2014 Amendments. None of these changes impact the
District Court’s decision to deny the motion, nor our analysis of that decision.
10
   The “good cause” provision of Rule 12 has since been relocated to subdivision
(c)(3).
11
   While we need not reach the issue, we also think the District Court did not abuse
its discretion in applying the Armstrong standard to deny defendants’ discovery
request. Although Armstrong dealt only with a discovery request into possible
selective prosecution, and although it appears that the Third Circuit has not
reached the precise question of whether the Armstrong standard for discovery
applies equally to claims of selective enforcement, the prima facie elements for
both selective prosecution and selective enforcement are the same: discriminatory
effect and discriminatory intent. Compare Armstrong, 517 U.S. at 465 (elements
for selective prosecution claim) with Hill v. City of Scranton, 411 F.3d 118, 125
(3d Cir. 2005) (elements for selective enforcement claim). Thus, it is unsurprising
that other courts have used the Armstrong discovery standard in analyzing
discovery requests related to selective enforcement. See United States v. Barlow,
310 F.3d 1007, 1010 (7th Cir. 2002) (“[A] defendant seeking discovery on a
selective enforcement claim must meet the same ‘ordinary equal protection
                                         8
                                        C.

      Whitfield also claims that the District Court erred by denying his post-trial

motion to dismiss the indictment due to outrageous government conduct. We need

not discuss the merits of this argument, however, because, like the motion for

discovery to pursue a claim of selective enforcement, Whitfield forfeited this issue



standards’ that Armstrong outlines for selective prosecution claims.”); United
States v. Alcaraz-Arellano, 441 F.3d 1252, 1264 (10th Cir. 2006).

The above said, we acknowledge that the Armstrong standard poses a hurdle that
is, in most cases, effectively insurmountable. See United States v. Thorpe, 471
F.3d 652, 663 (6th Cir. 2006) (collecting cases and commentary discussing
difficulty of satisfying Armstrong burden); Richard H. McAdams, Race and
Selective Prosecution: Discovering the Pitfalls of Armstrong, 73 Chicago-Kent L.
Rev. 605, 618-23 (1998) (arguing that the Armstrong standard for discovery raises
an effectively “insuperable” barrier to even meritorious selective prosecution
claims because the only evidence regarding the non-prosecution of similarly-
situated persons of a different race is typically within the prosecutor’s sole
possession and control). This seems especially true in reverse-sting cases like this
one: even assuming defendants were targeted because of their race, it defies reality
to think that they could ever make “a credible showing” that “similarly situated
persons” of other races “could have been [targeted] for the offenses for which the
[defendants] were [targeted], but were not so [targeted].” Armstrong, 517 U.S. at
470. Perhaps this concern is what motivated the Seventh Circuit’s recent decision
in United States v. Davis, 793 F.3d 712 (7th Cir. 2015) (en banc), a stash-house
robbery sting case much like this one in which the court held that Armstrong did
not apply to the defendants’ discovery requests related to a possible selective
enforcement claim. See id. at 722 (“[S]ome of the discovery asks for information
from supervisors or case agents of the FBI and ATF, and this is outside the scope
of Armstrong.”).

Whether or not the court in Davis was correct that Armstrong should not apply to
selective enforcement claims is a question for another day. We simply note our
concern regarding law enforcement tactics like those in this case, and add our
                                         9
by failing to raise it before trial.12 See United States v. Pitt, 193 F.3d 751, 760 (3d

Cir. 1999) (holding that the defense of outrageous government conduct “is covered

by the provisions of Fed. R. Crim. P. 12(b),” and therefore must be raised pretrial).

                                          D.

      Whitfield next claims that the District Court violated his rights under the

Confrontation Clause of the Sixth Amendment by preventing him from cross-

examining a government witness regarding the witness’ mental health issues. We

review for abuse of discretion any limitation that a district court places on the

scope of cross-examination. United States v. Mussare, 405 F.3d 161, 169 (3d Cir.

2005). We will reverse only when the limitation “is so severe as to constitute a



voice to others who have expressed doubts about the seemingly impossible burden
facing those attempting to challenge these tactics as racially discriminatory.
12
   In an attempt to show “good cause” for the untimely motion, Whitfield points to
United States v. Hudson, 3 F. Supp. 3d 772 (C.D. Cal. 2014), in which the district
court for the Central District of California concluded that the government’s
conduct in a stash-house sting operation similar to the operation underlying this
case violated the defendant’s due process rights. See id. at 788. Whitfield’s
attempt fails for two reasons. First, Hudson does not provide any previously
unavailable evidence to support his claim of outrageous government conduct. See
Pitt, 193 F.3d at 761 (noting that outrageous government conduct defense forfeited
because defendant “was always aware of the facts upon which he now claims this
defense”). Second, the Ninth Circuit subsequently overturned Hudson, thereby
undercutting any persuasive force it once had. United States v. Dunlap, 593 F.
App’x 619, 621 (9th Cir. 2014) (concluding that the government’s conduct “did
not violate fundamental fairness or shock the universal sense of justice mandated
by the Due Process Clause of the Fifth Amendment” (internal quotation marks and
citation omitted)).
                                          10
denial of the defendant’s right to confront witnesses against him and . . . is

prejudicial to [his] substantial rights.” United States v. Conley, 92 F.3d 157, 169

(3d Cir. 1996).

      At trial, the government called Najee Murray to testify about, among other

subjects, several robberies that Whitfield had committed prior to the stash-house

robbery opportunity in this case, including a robbery that Whitfield and Murray

committed in concert. Prior to trial, the government disclosed to defense counsel

that Murray had been receiving treatment for depression.          During his cross-

examination of Murray, Whitfield attempted to question Murray about his mental

health problems, including any diagnoses other than depression.            After the

government objected, however, the District Court instructed Whitfield, in no

uncertain terms, that he was not allowed to ask Murray about any other mental

health diagnoses or the symptoms of any mental ailments that might have affected

Murray’s ability to accurately perceive and/or recall the events to which he was

testifying. Instead, Whitfield was permitted to ask Murray only about the effects,

if any, that his depression medication had on his perception or memory.

      Preventing Whitfield from cross-examining Murray about how the

symptoms of his depression or other potential mental impairments affected his

perception or memory indeed constituted a significant limitation. Nevertheless, we

do not think the District Court abused its discretion in imposing this limitation, nor
                                         11
do we think it was “so severe as to constitute a denial of [Whitfield’s] right to

confront [Murray].” Conley, 92 F.3d at 169. Other than his attorney’s observation

that Murray “look[ed] . . . sedated” while on the stand, Whitfield never attempted

to present evidence to the District Court outside the presence of the jury suggesting

that Murray suffered from any mental infirmities other than depression, or that his

depression impacted his credibility in any way.13 Furthermore, the limitation did

not represent a total ban on questions relating to Murray’s mental health, as

Whitfield was allowed to elicit testimony confirming that Murray indeed was

undergoing treatment for depression during the period in question, and to cross-

examine Murray about the effect of his depression medication on his memory and

perception. Cf. United States v. Robinson, 583 F.3d 1265, 1274-75 (10th Cir.



13
  This is not to say that depression can never affect a witness’ credibility. Indeed,
some courts have recognized that, at least in some severe cases of depression, it
can have such an effect. See, e.g., United States v. Smith, 77 F.3d 511, 516-17 &
n.3 (D.C. Cir. 1996) (citing medical literature regarding “Major Depressive
Disorder” to reject assertion that “a patient suffering from depression would not
necessarily be subject to symptoms that might cast doubt on his testimony as a
witness”). But where a defendant fails, as Whitfield did below, to point to any
indication that a witness’ particular case of depression was so severe that it may
have impaired his memory or perception, we think it is well-within the sound
discretion of the district court to restrict cross-examination related to the witness’
depression. See Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986) (“[T]rial
judges retain wide latitude insofar as the Confrontation Clause is concerned to
impose reasonable limits on such cross-examination based on concerns about,
among other things, harassment, prejudice, . . . or interrogation that is . . . only
marginally relevant.”).
                                         12
2009) (concluding that, “viewed against the backdrop of the [witness’] centrality to

the government’s case,” district court’s “categorical” prohibition against cross-

examination regarding witness’ mental health and use of prescription medications

violated Confrontation Clause).     Thus, we will uphold the District Court’s

restriction on Whitfield’s cross-examination of Murray as a valid exercise of the

court’s discretion.

                                        E.

      Finally, Whitfield argues that ATF engaged in sentencing factor

manipulation14 by selecting ten kilograms as the quantity of cocaine to be obtained,

thereby triggering the ten-year mandatory minimum sentence under 21 U.S.C.

§ 841(b)(1)(A) and resulting in a higher range under the Sentencing Guidelines.

We review criminal sentences for reasonableness. United States v. Sed, 601 F.3d
224, 229 (3d Cir. 2010). We examine for clear error a district court’s factual



14
  In his appellate brief, Whitfield uses the phrases “sentencing manipulation” and
“sentencing entrapment” essentially interchangeably. To the extent he refers to
sentencing entrapment as short-hand to argue that he was “indisposed” to
committing the offenses presented to him by ATF in this case, United States v. Sed,
601 F.3d 224, 230 (3d Cir. 2010); United States v. Briggs, 623 F.3d 724, 729 (9th
Cir. 2010), we hold that Whitfield has forfeited this argument by failing to
adequately raise it on appeal. Simply put, despite his repeated invocation of the
phrase “sentencing entrapment,” he never points to facts related to, or even
mentions, his criminal predisposition (or lack thereof). Mere passing reference to
an issue without argument or supporting citations waives the issue before this
Court. United States v. Stock, 728 F.3d 287, 290 n.3 (3d Cir. 2013).
                                        13
findings in support of the sentence imposed, and its legal conclusions de novo. Id.

Whitfield had the burden of proving sentencing factor manipulation. United States

v. Torres, 563 F.3d 731, 734 (8th Cir. 2009).

      As Whitfield acknowledges, this Circuit has “neither adopted nor rejected

the doctrines of sentencing entrapment and sentencing factor manipulation.” Sed,
601 F.3d at 229. In contrast to the defense of sentencing entrapment, which

“focuses on the defendant’s predisposition,” “sentencing factor manipulation

focuses on the government’s conduct.” United States v. Sanchez, 138 F.3d 1410,

1414 (11th Cir. 1998). According to “its broadest formulation . . . it is ‘a violation

of the Due Process Clause,’ that ‘occurs when the government unfairly exaggerates

the defendant’s sentencing range . . . .’” Sed, 601 F.3d at 231 (quoting United

States v. Torres, 563 F.3d 731, 734 (8th Cir. 2009)).

      We need not decide whether to adopt the doctrine of sentencing factor

manipulation at this time, however, because the District Court did not clearly err in

finding that ATF had legitimate reasons for depicting the stash house as containing

at least ten kilograms of cocaine. Specifically, ATF selected this quantity based on

information received from the Drug Enforcement Agency–Philadelphia Division

and the Philadelphia Police Department-Narcotics Division to the effect that ten

kilograms fairly represented the amount of cocaine one could expect to find in a

real stash house in Philadelphia at the time. Thus, it was not the case that ATF
                                         14
chose the quantity solely, or even principally, in order to inflate defendants’

sentences. Cf. United States v. Ciszkowski, 492 F.3d 1264, 1271 (11th Cir. 2007).

We will therefore affirm Whitfield’s sentence as reasonable. Cf. Sanchez, 138
F.3d at 1414.

                                       III.

      We will affirm the District Court’s judgment and sentence as to Whitfield.




                                        15